Case 3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 1 of 26

The United Stakes Piste
Court of Easiten Maine oF
Pennsylvania

 

Lamont Pomiclyel - .
ONT Zam - Cri) Achon
Var +
VS.
Bebtylou Mi wal - Lv,

OORT VROSAN) Clot Agh Ss
LT, WEIS | G@OLT. Rivera
}

T. Benker dy Kev, Carberry,
bbs, Supe. Leaure | Harry
1
orade, ‘| Roope Netre BRonescsusigh

of Sadly Rrrcleus Commented 7)
arosive GNIG- State t Penns
iM Cumberland County Y

SS)

    
    

A\\ Delendaats excep}
(PSP Stale TRecaee Nate
BRoNescsussia axch
ComMenre {Th of Panusy bee ,
Stet of Penisy) aw. cA
TO Be SERVE ays

ylveniq
SCE -Camphitt [Pa Qo,

 
 

 

 

LT. Raper DelerdentS, BEY, Lisiourns Road
— — Camphill PA (Toot
Cuil ComPleent Sechons 42 |
— CBG wer ommcials £ sjete pie page 1
of Dons Wawa Commonuey | af Conplant

Cad Coisdn OFRcals & Skt .

AN Sefeadent& Listed 18 sued Ni
Both woudual $ cereal Gpectes

Laden color oF Law £2 eden J, Pr
Sted. Orclathors F lau.
bet De Racdonts Cotle) Provide addresses

Fae other dolerdontt to BeSenued at.

\3 yee Lipted Deendan’s
Case 3:21-cv-01246-MEM-DB Document 1 Filed 07/08/21 Page 2 of 26
a, 4 i

ee

 

DC-141 PART 2(A)

Rev. § 9/2009 esr cOR COMMONWEALTH OF. PENNSYLVANIA
REPRESENTATION AND WITNESSES DEPARTMENT OF CORRECTIONS

 

 

DC Number "| | Name , Facility Date Number as on Part 1

 

 

 

 

 

You have been charged with a misconduct. You may request assistance and/or witnesses to appear
at your hearing by completing the section(s) below.

 

In order to have assistance or witnesses at your hearing, you must complete this form and present all
copies to one of your housing officers no later than 9:00 a.m. the next day after you receive notice of
the misconduct.

 

Assistance: C | do not request assistance
a C1 | request assistance by
(The person requested must be willing to assist you)

 

Witnesses: ‘You may request witnesses in accord with DC-ADM 801. State the relevance and
importance of the testimony the witness will give.

 

if Inmate "DO NOT WRITE IN THIS SECTION

 

 

1, Name of Witness: No, Quarters For Use by Hearing Examiner
Why is this person's testimony relevant and important? Witness permitted? If not, why not?
lflnmate —~ , . Witness permitted? If not, why not?
’ 2. Name of Witness: No, Quarters ~~
Why is this person's testimony relevant and important?
lf Inmate , Witness permitted? if not, why not?

"3. Name of Witness: - No. Quarters |

. Why is this person's testimony relevant and important? -

 

 

 

 

inmate’s Signature

This section to be completed by Housing Officer only

 

Received completed form ____-__ hours Hearing Examiner's Signature

Time Date

 

 

 

Housing Officer's Signature

 

 

 

WHITE — DC-15 YELLOW - !nmate’s Copy to be Given After Action by Hearing Examiner PINK - Staff Member Reporting Misconduct
_ GOLDENROD - - Inmate Cited

DC-ADM 801, Inmate Discipline Procedures Manual

Section 1 - Misconducts/Rule Violations Attachment 1-D
Issued: May 20,2015

Effective: July 2, 2015
Case 3:21-cv-01246-MEM-DB Document1 Filed 07/Q8/21 Page 3 of 26

Com? | ant

\) PleashE Lemont Zamuchveli weed # Lt 2376 Brings ths Achon)
UNdeR Sechow 1983 cad 1481, 142S apphadle [Glleawed Uurde? Al Federal
and State siedubs Conshtutyncl Clams ag lished all MHreught Tt15
Complaint . Secured Rights undee Gy colo. Ths Count hes Juersdhithens
Under AL. US-C F 133) BEUS Cy Q2e3 8 AoPY, Rul’ GS of Pedered ci/
Rules Procedures eo [S42 NED fon al COmPeusetory DEMAGES , Pun Aut
Domages, wonimvel Damages Guret coats Sing Res Atrgenty Res CostoH
Lingahs c.g onpunchue Rehel Dinily $ sewrodly A Gll apecbte

~~ VENUE

3) Venue curishoben is Prone punsaant 4 2 USCS /37/@)6)
Re cause @ ued ayend Rise b Wis Acton occurred ef sem-Camphill

and stale Commanwecr IT of PINNsylUen cg IN PABO® Whitl, DOC ool siete of
Or Quaid Hye Easeent Demich—Region of PA as The ROC Na anly Les tue

 

 

 

Regions , The Exgken & weskan.. No middle as Middle was Spit @w betweer East
6 ah ol4wss WS-C. & (267,
PlawhF

 

cS Plawh Lemont Zamichiely pr omebe LWAE 70 is Curr ently INCarcers teed
Residsa at Sce- Phoenix (200 Mokychie Dave Collegewitte, PA IN426
Whick al’ Eason pighich Region of PA. Any /Al Mail sent trom the Courts
fe at che edless NOME,

om clerk o& ic Must he Mailed [Addressed P Digant / | |
See eobe See a led Jade Q (evae wadbess ins Plrila PA Raion Fo EN of PA)

Dy) Defadinis Shall SERVE Answee to Comper ao) ora@ll orher [ee 5 ponsses
Mobons Fhoys Reduons & Service forms e+c ele to Plawhff at °
Oe Poort Coumon chon Ps a “b NOk AU Marl addess to smart

‘non Poni hres edt # LWP 7O ee ndtatenss vase se in Fle aid

S - Plioeni x PA BOL Bnd bux PC Utes

i eiddetss fale, 1O- a1 Begs foe
PO Box B30a¥ He ne TS eel dome

S{. Petersburg, Fleeda 33733
This Address IS Te PADTE Bnd panty Malling Preceéss1g Veale Contracted,
DeKadonts and o% Hein atoanas TF daly PABOC Ieeko Peltas PeAdr BE3 allow
Peamit on give Then AvoanyS Qocess fo Deg SHR ce) abten Ons GHfoanty Contre!
num ber (Aen) fo Goply on outside A Mailing envelope to Gdldresg Poi, lged legad
Merl of The Kecilshes Ditect adelress 1200 Mokychic Dee Col legete fA 19426
to Pla FFtholes sell Seat [nadesicg ot Irises Pi tee a Hema t Adds omy,

A dot Conan ELA cn) Attonwey Comme wm bern “UA FSS OM
Case 3:21-cv-0124P RENE attinint 1 Filed 07/08/21 chighig: PA foc ete I.

were ins Kent i ; of PA
(E) SRe'sPonisoner plewhee Bled sechoyieS lauiSet Weston Distinct count of C

- rhe Bddy .
ACASL BQ IT-CU- co74)-cRA iN Doll ASS: gNed fo tenor TR ont ih ae quis
Plant alge Bled other cchons ws trddle Disterct coor _

to Hengrehie cudge Malachy &- Mannion .
Ciwalate 3. 4B- Cpe e's heb Zeamrelweli U- HekS ele l- nied poe
a 3. Qy-Cv- 00120 “Men OB Zepuehel’ Ue mena. tts eter ts ; ‘
Ba ecy-olB42-nem- DBR zeachely u- Del bale etal, lech Aer a
BNO. Ng Respenswe Oleeding tas This Sechos 1S Qeauced 3 ‘Thoie Achens Gre wet Celevent oa Relefed to This mustpe

4 CASO A
MiSteMWlaneas>
©) Ae Tyg Curent Me. ge Nhagot This Conplanst ) Plawh? cbor beve

access ty ali of hig CORRE Lega\ Peepers cecu ments, 2x Li bids evidence,
AR devs [declarabors oF witnesses a2 cry Olen Malenad he Meeds fa property
Lingate becuse hes Corrently w Level S-hars.ng canst (enw) Cestriches Hus A
Unit Whith mecns hes Mestucted from heving G Centn Omointol Maknad
Contests is kag Cell at the tae of Ahag buk whens he geAS Access ne cael ;
Provide to The Gunts 1Fonly Certara Makenal Lersnir clesirayed by DE owen
OP Slate oF PA DOC Uperr PArching Zomrichelis Properky LeThast as Présente «
SCT-Cunphill od Shon to ScL- floesx. Pl co fF dent fully Nemes hen
cil rev elent Dats James of TWadents gun pise fo This Qaplant as b's
documents cag FACAS are xyot infront of him beat how ever he & gong ok
CF Recollection fram memory top of head Giving oS Wu eh Daks rres/foets «5
Poss.gie Ulech May or may nick he AS cecurade but bowevin are Aratitus
Te Best f lnwthedge asPamctas % ndengawing #8 MOP Fue, He Khasustel

fey al Wis Cloungheahve Remedies as de GH bRrdents Ce 1 Chains Recugh gacvane
BYSRMS cd Anpeals ad orks Doe, Metleds of ex baushens ,

  

On. RBS Gar Suman ok Clamsihets —
Plow Zamrelweli Bangs tha AChons Puesuend © 42. Us Ce mar
Re violabousore hig Rights under & Th omrentan th of US Gorhtehons
Ond Ist cuientmenr of U.S castthhon bre The Pete of
Retaliatry Sexual asScults anck €xcessive Uses  Bece etc,
Relababon iINNe form Conyuously Detter of Retalicehong inf
Tle Bam of C&saults, excess Le force, false misconduct ancl Qrismnvef
Malicias PreBecedard Charges Ried against him ushch else vidlete,/
Wis due Process F the jut ouengmant CRS well AS UN lawtus
Rosirant & false tpmsomment Gtafe of PA law assall [44
Batiay €5 al Defendants knew of Risers before existing
CLL NB Haat Blan he GaAs it DANGe2 cd Rusk of Sexes

Ploy See COGUHIS bey DeRrdent& cd tailed ty brotecA- Plow
Gam Lortler GSSaults ele, Gren oF bung Guare of Tle CAck |

Le ring | Lecre, eras cvallable on Unis Places there cased!
o ory 5 [Re ORG aii Oeeear but Ruled 7a ensue Cameras Mecond -

  
Case 3:21-cv-01246-MEM-DB Document 1 Filed 07/08/fgecPagehsalr dests DePendents]

Dekendanss our

(W) Dekendant Bertyou Mila WO i peu tenant - Correchona |
oer TL erplajfed By PA DOC at Sox- Camphill at @// @levenpd
5 i‘ enon ITs Comp leratk. erect Unde? Colo of Cer 1) Troluitides/
ot coh Capacl Ay fee clams: Sheis a PREA LT. +0 aveshgphe decke
GE) Retindent “Taran 16 4 Seagecnt Bagh Jengiaead ae.
Bu PAD A Sa-Camphil) aeall Clever? Ames fo heed Nb
Co Mploah sued unden Color or Law iN pNei dc 8 offer | Capece Iihy, Ml clan
OrnceR athine.
Debendanr ARMStONG 1S A Coccechons offcee@ T employed By PADOC
ab ecr- Gauplil et all relevent Times renthowed ww Tig Gamplant
Sutd under cylor oF Law is cndrvvbucl & ofcial Gppeilily MY Clams

A pu hue at hue

 

 

 

re

DrERindons Weis 1S a EP LitultNanit ~correthons oben DR.
emproyeed By DRI. a Sit —cemphil] Seca ber a Ube 15 CSupou son

CE all OVlar DeRrderts eens Me honed ck cli ce levant Ames Mesthonrte
IN Compleat - Sued Under Colon f& law sydralal 8 Briel capetith,, A clones

 

 

@ Dendant Rowena wes oa cotrechons officer T attime & tNoidents Ne bwoar

Menrind os Thos Complant cr, ser Compl PX DOC , he iS Now a 2pephen eat
Corcechensottion TE , Seed Gunde calor & Law In oMcial £ troinndvad Capee! vy
. , ODN leg.

a | | a'r’ offcenad dee
denon Cortechuns oficen TD € Mpliyeed CH SE Cenp li

Dekerootk BenBeld so Lurene | )
On boo a hecd AcRndet IN change oF Securely  Sakety of 4 lpmates in The
Rcilily be oversees ai Mose F~ AdIS jf Noa DeRerclint so Menhoree!
at cll celevont Ares vada Colon & Law IN dividual § ofheiaA Capac Ity At Claims ,

@H pekador-aBkert Q-Combersy ws HF Ne! Ey Ty ache
TRRNAGET | BSFED Tg ER BOC ON te) FS ie an cabige
gh ReSined TN Cc args. db OPERA ONS Seen & aly dec Ing tel 2 4
% Secumy & AW inimedt& auerseeS Te Rey whe ole Lcd wnuulleabe J” Oe reece
wstdng comigs But Mart GaCiphae ot frend, Dosesbopte The Petkovs of Beka lieh YNQuse e
Sued in srdurdval 3 Micrel Capsayliry Undue ala FUN I ees | af Sielooes pe

el
~

DHeRniuntr Lowel Heany *S a Surerinterdenr AlE-CaMPLUT emplayted
“By Pa Dol. Sued ont coon & Raw in Bott otal BIncividead capac lh
okall celeruont DMs Mes anit (deRacery had knavledse crcl feleo 1 Prottcd® Plees itt
Crom Raitens & Qeteliatory aera eee feally cr) bed nes
Se Wed (8 Coons Uilert chuse GCC One lew
Vege, Comers NPE ole ov Recoed. Ses Rac penk tl ka dll Clams too
Case 3:21-cv-01246-MEM@EEBAaeot 1 Filed 07/08/21 Page 6 of 26

Defendant Nate or Neches BRoNe Husk) iS a PSP,
FRoopeR enrDlopeed Qu State of Pesncyf vanig Commonivee IN,
OFFA ney | Verio ENNSYWIENIG Stede Poli Ot Barracks in.
Cumbentand Qunty who Colors CJOrRS Tul, Panac. at Se-caeuplu/
pekendoar ahah’ to prosecute PREA Sex akirse Ca$es «N The Parson ,
Gi, The GB Correct Name of Spell of lis NOMe@ 1S UNBSAUA) Gt
the Ahe duc do My @ documens rent Currently ww My possessions, HE
IS Sued WTNALUL g Aue Copecilty unda Quon of baw all clans es Relevant
venthonid ch al] pees Gcpecially in Mehetous Prosecihers ov e4€ rl hedalichon
Ony Gonisprrecy :

(©) peln dant BRadley Ritchey iS & UN MAWAgCe (uM) & ser-camphil
fs emlayeed who | BEBCENS BOSS SUPLWISOR 6F -TROAN, Rivera,
RAM SFONG rete ory The DTU "E Riot’, He is Suet under colon ef lac, chal/Anes

Re leven’ merthoness nf Compliant ins OMBe ah 2 tAdiduct Capeelty rch claims

en

(2) Deadant Commonural tl of Pnsyllanig (Stake F Peninsi/! eng)

‘Syed in TNdvidual & OReial Capaaly A Merthones Lindy Colop of ad ins
ComPlant is The employeR of al o pefendents Grd The Stott Knew That
hore WINS iNiedequche tusudttant Cameras INSHLI¢d IN Tl PADOC, Beaility 4 S8er-
Cor plill Ong Came

cay Tlaks ovailahle didnt Qecord cahich wert aga nH Shite & Adercf
‘tons but failed te hebedy BAN Pity aware “Thad 2 pthilakry PION of exces sir

4 Basked WT bully Sy other Derr Cod! (S CLO Aespens bt
force} eel eet unlawfully ov Da prong of ME ON Maltolass Crna ed
ete kry Glog Cheveas cahadh Lord DISAUISSed MONTES OC ee een al

Cormbtalandtconhy dudned Atte ante 6

oA
; qued is rN divider af Joke iad copealhy
Defeat Cure Me Zh pees tal Comp lant Under Qo? ef taw

! Profeebons of
Lcla ae le benedtt EN Ufltrenet 10 Safes [Oreteedron
iain he Buc te” fat ai
oF eee aS BSH te Cameras INS IN UNAS) Locerens o J
no iff Pa Bac Loore oA Tle Ocbuse NIC ends Ar GuuRShenee! acorns)
Sew Ta comercs chdnt Wwotic on Necond Peon to words f neue ws
ants CoLired  Clkenien ds ov Py led Poked Plawplt Linn Fen

Lon caf (hw Te, panchee of Not Yavin Ne con dia Works Comores ust lle

le ag
Nie to he, Lack p& funds o2 drag sous dry SAE Ady> Bue Sr ald claims

= Ei VR dd - Cotrectinss othten IZ
1) Dekenten, pie ite ae Lieutenint Menhondy) ond fe evant
ohell pret, hey oc Secu uky Deer GiehF Wha alse \ St barge ot
sotehy (secundy of tareettS , (feild @ Inyeshyte disco be Oe
Lecan lig exaplaees Defrdias Tateshomally, He be open ar Congres
ou UNS | a Locepon) share Dla NAF CWS ABs Pe ley di}
Usorlc a Record , es QecpensiSl fen Puddoans af OSU CKCERGLAC.

force Soxweal CSF I# Ete - Suet) in Tricia! & offe ed Capially

 
Case 3:21-cv- 01246}MEM- DB Document 1 Ve OB Ae Rae LO'fpa.| vit ins'S

'
i
|
|
i

 

 

a Arste / S$
—_ : - Sere Day
DC- 138A oo . mail dy
a Coates],
‘¢ AS Ho COMMONWEALTH OF PENNSYLVANIA
. DEPARTMENT OF CORRECTIONS

 

 

 

4. REQUISITIONING INMATE. a > OVI _c peal (¢(ilcro)

 

NUMBER NAME (PRINT - LOCATION “DATE .
358 Lamont temic wel, Etouy apo)

 

 

 

 

. ITEMS TO BE CHARGED TO MY ACCOUNT 7 90, 2/0}

 

   

    
  

=

 

Fhapyenvenpeyll Have G 5
(Meese deduct APrOprete eur pea}
Fonds Q Postage by may [ This
vel ut tell o& Louumerts fp
Nel Revie FOC peels
- Carhrel chi ce jodie wee) Bele,
AN Neopelrel Ce egal Postage 2 eee
w: . envelior ty £2 4) 4 are ne
: vt cy {
“Bure Review Ome owe Tees
Ser Gir dewmess for Nevied Gly.
146 Teehavlogy ) Peckur Wevensce te BAS Ias thes
Methoracs bec, Ibn \726- UB oC ted Decunts
AD baitiAMe mote
deduct Ob pemeeOUt(“‘z C!S SAE TSA,
x dedrat 10 € bp reseeae> Mo
SENG ME Coprycl Caghgh? Zr™\
ACh lee Feel tins el a I
1PM oge Secct (OU AoSend mre ce rc 7
NF Sroneek envele pt maanec Set Teen» 2D

 

: SASS SSW | A: OFFICIAL APPROVAL

 

5. BUSINESS OFFICE’S SPACE

 

 

 

 

 

 

CHARGE ENTERED DATE, _.. | BOOKKEEPER
$ GY + “LoS 2
f 4

 
Case 3:21-cv-01246-MEM-DB Documenti Filed 0

tpg
824, HAGUE ATHES™2 Trans)

1 ; re aed . iauthon Lege Pas

FACTS Ph ee kee uenheshon

_ A1-6) is frets fU3740, ve
. Boo 2it
on TUly 24,2014 og Tuly 36, 2614 hile housed in The Dru! meee 4
 Freat heath Unt Ce Si gued dy treat & disaehwe Serres ly Menta ly ll inmates

ZT was Sibieched to Gatkens of excessive force & sexual aascults inj

Retalicchoy for My Complaints Grreunmees +c after Pheeaks was Made by defeadents

 

Zam ond WAS chagnased ath, Sclureatlec ve Disorder bepress ve ae 4 SenieuS
Mental Wiwess on DTU" at SCL- Camprilt since BOIS Leading

® oy Tuly QA, 2014 ok Suly Be, 2014 | E was housed Current! iN EA~\007 at
SCL- Comphil ind PA boc Whin Defendant Ritchey stated ‘Mhreats Mat

he and Wis dru” officens(deFerclontS) will Come in mu ceil to Fuck me [Rape

Me )Physredllyy [Sexually a Ssoult Me, “Trrerelore. =X Bleck PREA Sexira\ “buse | Theeas
_ a

(4) OW July 30,2014 oO Suly 8h, 20g , + olawh Zam ebieh WAS Inheruicuid

ib SCL- Comphil] Securrhy Depetel merch by Tefencent mila | Labo asvhe(PREA)
PRitond Rape e\unwhon Ack Licute want assigned +8 inveshgates Sev
Reuse ete win vu fealty as She anc Aetadant Brousseau sigh
A Peyusyluenia Stale trvopee Corks togeMher oS Qarinegs oat Riends +0

MG ae ewed Me chat Prea Bled bgquish
mveshoate Couplaints « Delta dont mike | inkenu ewe d ci é

Dabtrdort Richey A Deberdents Kew Pat The cameras on Uunth didat Re Conde.
+ GAY y @u io! 2 een

secunhy

 

\ Te Web Defeadorr Riche isq Lomosexueyl whe
6) Defendant Mike, | Relayed to pleandtt Wat ty

. ihe | [hat
ins ales NW The fier lity. also mu not
2 x LAE hareesoing Of abusing IN Richey cd fegpGced ons in tea vie
vad a history & Sexuelly renee te ed thcteek by Rucheyco Aan

©) ons Gully 80,2018 om Duly BY ANA valle pekndant Mihals om<ce | She

BROAN Aon i Sexual mMoW NER elt \oud 4\.¢ kN | Remen bere petro
GAN ConverScbon Ww Me Blcck cohen She WAS A SRZeNk On 4
Remy ah a(r-cumphil] in BOIS on C Block WwW

Wt 4a Shep ak Cel doo encouraging me. 70 Pull persis Ot oo Mash bee
For Wel to Lackey,

Kk : tao
Jat Te \whenvied ins Delindent Rinals office She Stoked Pe fre as e sa
Mou ace Kiely alone with WE yer Whe obkee , Fb war

1 wat beN Wwarha
ype aluanus S owed Met WONT fo rel vr insde o& My Uagiva > ben Werhog
Gor Bg, Moment fore years *

 

 

 

Q) Delendant minal sola me. Prous ZoM\ clie li Wat She'll Qive Mé Commissary

Predvucks Food hygiene e+c Ord Proreck Me Seam ali han, yi The foewWry Orch

Mmalkt Sure Deiter’ RUkchey dork emer Me ot get orbers te bane Me Qs he,
Veen aebertort mavrerl

PeoMisegl “We above ET agree bes nave SOX wrt,
2 gind Kept vt 4 Secret...
@) a wns scored ea ofbaid 50 Wek Noches WUFMG cBCRhP Weld offer nibe
ete heauge. 1 AM Only, Soar 2 useiqhra WO Pounds Lait, semeus, Mensa iawss
; , iw c c Wei ghiy
VeAy weal JuANerable ag Delrwdart Khel Rrevd She was © MSuT DOG pounds.
G]) Lisked w My PA BoC, Psych oo TEN Cal Re conds Che since 901602 2077 E was
+o ont he Shans of \wwkenviewted yi only Male srett|euplayces Nena of
Ginny eaues tle Gelily due to Ky vUNercbslily ad Pash abuse Servelly bey
Rrale emdlayees is PA DOO , ete ec... Ait Defenders incl ding Mihee| weed
Ay 3 bub ignored Yun MRechve ‘ond Shil PE ceeded wth he ebuiolS.te re
\ :

Failing te Protect Mme A Deliberate mddlenenxe joy The unsake fevsk of oHack, ete,

 

 

 

 

 

 

 

 

(W) ow Tuy Bo ,2c\G ore uly Al, BOIQ Dderdort Mihq han hee ohice pulled m Penis
cu do mi Penis voit Wea hands while & cons end cuted] Beided Srtng chew ws
a char S$ stroked MY Pewis UNHY a vaAd Fully erected and eventually She
Sak dound ON top of ay Cap wbule Pacing me as Sle, Pulled heR Parts] Panhes
Gon and S\id is IN Sd of her Vag nq arch Moved. Wwerselt UP A dgund veay
Rog o> Sars eat \O-96 mutts oR So CS T asked bef jo Shep becouse iF
WAS \Wwur Dre MAN Denis Gack Re cK but sve Kept GOING unh\ Sie \ned orgasms Gino
Cause d me RacWalé side a& Wee f Vagina. The Pawn Lasted fez Lcelks |

‘esuemmaain

62.) TL ws Scared +o tell Many Pecple a\thaigl, x deld Bu deRadents let 4
LAS \nored, SS TF OISO WEN Grek to Unit Cetl ord Saved The underclothc
G&S evidence “ke Rrsncy fo efR Wat weld neve BeBadort milals DNA ON ve Sued
ne vogue ite, baaever Suck, dene Lane, desired Wy SH [Bein wee
, , C: ue Ke...
CRlenusiads whenthovally 5 0 Stel ches te & Seb ‘ oun weeds Gbatt P/ig(i4
Fxcidedk Jalen fege Miyccil, & iL R tcl, - " ane eal See rg Al le mice
(7S) ON Augush WH Qol4 Pekerdon+ Rrichey wr On COMES | ae
whe conpnicaked messages to Wis Diu Btese C P&excetsy SCE Com hil te hagy

 

   

 

 

— . . . . ap Come te would Neu cus iF Camera
Os August 14,2014 aeprexr 2:00 2.40 9M GS UN! Sera!
© oO Seas oa & cans Fold Prod May [oe Maynor Gath because The Cotes
cunt ig’ Be Show ob ell onc contr worl of Record» 1 es a hace
p - ' . 4 — me -
Ter QeRadorr Qivera whois Nad & Liewktenh Jah WAS cor | een) a he
cE edith Come fo mu ce EA- 007 ot gtated " When WE ge CREA Con\eaint
walt tome yas our cel4o Beak Hur ASS pec’ Se ee is oS Uprr WADA
. “fT TNC geaser or CO" sa e 7
sce ws ait all ceRrdonts Ned cr id es fee
oFtere Q ery
S GN Bua gush (4 2014 CEorek © QO- 24OOM Moments
Riveter \re., D&Brdani TROTAN , BeGrdort ARMBINGNY

oN ove Ross, Ritchey b

      

 

 

onct G Ru OThers Who

Meay be. Listed PeRrdortS ok Repatis Aiteced Ly CeU EA N00) we x wns

USiny Rectlyncem Sitbaig ont ctoilet CANIS chou Cad DiysredlypSenieu G used
me. BY Purching Wale Krecing Me, int face. Wead land Back andy KECIUM,.
Xx Rade
. Case 3:21-cv-01246-MEM-DB cum 1 Ged 07(08/21,, Page 10 of, 26
(v) on ZYN4 Dekrdoris had Ruldee GloueS on There Wands Wed They entered

My cell verthout @ end Weld comera . They Carte d to Presenve The J lous @ude Keo

(7) accords to Delores & Whe PR GOC Such AS @-5.1 lea ling coll, SMcuriftyy int
Lovet S Weusmyy Unrrs RY ete <euplaiees aRe nok AUTHoRI2ed FO WHR Cej(s
Wwitlak aa cudro). sual Camera om Scene PNR yo Oper ng dor of cell Fa

Ordblemic Weak, UNPESQONS UE INMade ete Camera hush be dreseut yom, cnel Recording.
TE Ale ywir Gamecas worlta Recoad , + wilt ghar Deferdonts wwkeing ay CEL. Bat & Carere-
&) Didar worlc(cecoed) Hs 4 feet Bosic CxanPle & ebiiherste rudfenence to Rly of wrotes.

RR) While S- WAS ON dole} Gants Rin oflen (SRP LAPPING Delendovls entered may
CEN ond Lied ow said LZ wag uncescansive hed Sheet arand Nei cred Sie 5,
%S door judd covertde hay Wwed Thuy Cluniged Stones aS thy Fret sad xr
Q Sheek cramd neck Wow Ng Ga my DOOR WAS Covececl Then They Said 2

| X Grtane 3
ey \nourn SPQUce ok Ty svelesd Wat WAS Retisons 402 eNKF ing Ay cel { ,

Ay my Door! usndes on RUMI Jen. a a
a My \urndag on Bly] 4 2:06 240 pM WAS UNCopered way an Peers hed wie
sd My cell ushers BelerdontS Knocked Me ofF oF The toilet 45° Rrecte ll ew 4 ted
TNmale Deen BRE hated 18 EA ivog was ot his cell gg LUCident an 4, Waa WL tvead
pp SS SNe Uillions HORENO dat oThars whe Wrote afdouy declare ten She hy ments on way kek gC

GS) QO) T WS Stoudespunched kicked kneed elbaved a muy eye face head
Neck Stomach Mos Back ARMs Leys lends ete, Lulhole hues by.
INVelWd Agordants Who erttered a Ce{\ os Br 2: 60-240 0m Ord ouy4
Mews nandcults from bebvad Back ont calu le (Lesditittea) T cons aged
ets Woree Rrutelty Recche as By DeFendonds ay Thee Boniged ay bee f
Mouse) seceeed \ Rec teshches Porn behiael i free me fo CAY aed
tees as Te ule =A Stud Sto NEShne isp wheat Really coasn't
So og Wray #€d Sheet around my Neti] face to cloke me owt
Coul Wee. eli of then faces ond BD Aco Ue ad Sew DeRadaty
TVEdTAN insert The metal pele do nuk GUN le
\ Rae steel of Y
Lony te Tnode & muy Rectum Causing exbreme Bee anton teas
toned aS results cd Goss: Bly Lost ContiadS BorveFly and had seituce sseesalt

BL) on Biha whres Te DeFerdents entered uycel| Thuy labeled @ The
INCrdent AS A" Medcec| SMCRGENCY cE UNUSPONSILE hate | GS They
documented ON DEID\ incidivr Qeburets & eiSconduct Ror

pendent TRATAN ons DUEL miScnidecd Retort: Stated vb uns nedicee|
LereQGency FON UNRabParsive (NMefe , crel then he false aceused Me
oF @sgculthny Wm bby cttegerg Negedly clog ARM] FORE AREA
DMvenal rw voile he Urs arpluing Ley Siicin'g- Shackles on |.
AN UNSESDONSLE INMO@tE Medical CMENRGRALY iN MY Cell oN RIr4| 14.

AS q Qesull & “the fedse. Wat! Mi gcorguck (SeBor+ rdony TROSAN ;

A x cel ccorh ve
Wad 4 Undergo hear Ng, Falselyyfourd gualy Crd Senchowed 75 Tey s Conse the

 

 

 

 

 

 

 

 

 
Case 3:21-cv-01246-MEM-DB Document 1 fins 07/08/ Page 11 of 26
Qu) TZ SuMred Nurerys d& ANTuei€s SWOHRAVESS BRUISES CUTS SCA APES

the face K Back & ef wach WAS
eye Nek err, Wand Legs ete
Bleedinn ce pineal ad DEAdoMts UGed Medad keys KS Wee Pong

Lslale I Ce cred Nedectedh Polsed Sbreckehed Ky ends causing Bleeding

: . ees Serndeas Soy te eocl, Othe he's (omT) Se we
Aue th D rans QS. Lie] \ PRR bo Came cer arnwing, 3 hecad dekeagonts 5 veka Fe ned Wheoechecsett

@S) Atice Beng Wade o MY Cell Bre moments a hand leld Comers vertislly
Gerwd Lede Gaol uirseSconleds Jb SHIP Crge de Medica [POC on Gemrery
rudiolorucd iy Laluce 2 PRorind Sexual abuse by Befrdents as they beavg
oF Then Pete ccealee o False Rele lab, MS ¢conbuc? De 14) dy

| Ushty ROUSING Mme by Cleominsg Ze assnulled TRAAN When P didnot

 

 

Accordns fo 18-2.) Medical Paty GS-1 Level Sct police, crcl R24
cet use DY Policy , LON entering Cell oF c Seareesly remedy
X INMedt inl DIY CFCS Coplyin Ley Roskeenits | Sle ckles OR CLAR ney Behind
; ACK 1S Beolah vied especi iy deghag carl a SME) ‘UN es CONS Le Tiimede,
rneed of medical Gitrshag— MEd coef OMeRGE Cis Apolung Lea Qeste gunds

OS GN INmMake Whe 1S Sholong Temonincy rom Medicus Bisorder ailegedl

Achvely SLING Streuce IF cruel A unasal ac fel berctely 1
d.

yo Meck’ Corditomasierure dserde...T Had Sertuce ofr the Bechas re houdierd
—_ CaMera Ce ins ee hong BIEL heakess Gy Deferdonts pshile hendcufed [sivelde

Mest & THOUS Suenecs Lan wei deat F ie 1Q WAS cocumental
Inmedical Ales Receonds Dc Q4ST cloets , ete QWargl Pere

 

ee arn

Stel ck Sor-canohill falsely documented ty Statement FATS of
INC dant, INQUEIes, CHU LP suri@e,, Jus So they Culd Cover

Ue Prcit Crifleusees (Deendonss) WNeheg btleovior and ths bund told by DeRadonts
Medial Bec Ste LTS, Collected cloth ag for Preservente
oF evidence a& Sex chuse and resented Ja aay Gah Nawedge on By! F .

Se pane Leletny to outside hosprtel UPMCE Haapsbura OA DinNacle .
ee «iso eee ed Re corded FENDA CS tN rede dal Bes Recands
CE Hosprfedl “The SANE JSAFE Nurses Glso Fook Photos & My FNIUIeS

also DerSonrned q Rave WY JO reserve evidence of Sextiad eSsau tt

: Liat 3 shoved Insick of

: wen Centr Bly, 14 Udon th mete | Bate pole ths > : .
Ci echow ‘ou iene TROTAN forharg. Pepert,Photos ete oF The
\wowered Lory and Gould Vere leony RBreuorded 10 PSP bake TMeopers FOR

mvesh acct) onl »

 

 

 

 
Case 3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 12 of 26
Ts The uutcenal ption SusenZor PRES Report og ansh DeFrdont-
“TRAN Rirebey, AR MShNONE - RILERr; etc 3 Lo, FRANCIS LEAS evensiaa lly
OSsigued to wveshgele a Tsp 10 qramaee Reporting sexual (Peirce)
CrLuy at Bfendnis due fe Conflict ft internet} Bas Deferckat Le |
trculd avhwe i inveshgek »
“Gd\ instenvicued) Me. chat The Plusrcel {Sona |ebuse as he ures a
FO Go) —Sfraned Ho Meponé) 4 Goreunete. , barker ReeSONS LivKNELunS
gn" / oe | '
Tang oven whens | 6 Delerdiost- ED Weis about, 7H &ftyf 14
inCiden ak Ay) hme ety bud aueven Deftndeat wee Pesporide)
O u Le They  uled %> whee The PNACeF, NOP By
toe MeAnce j16. ee iNeed ME wheat Hoe Bl [i4 Prerdert~
@2) Defender SERED falsely decumented Hee he inttnutwed me chat 3) 4frg
ANeidyt ON Any dede, such Ileli4 or loheliq cic We Stated On goreunueg
Responte Hot DZ aduthed to Luiay Chett The wicidenr oF ABuse Big {ig

  

 

83.) However 2 Never Lied about the ahuse Hat has tele pine. on Biel 4
GR Guy Okey chug vicidinls IN QUeshens NOR Did <Z Negeddyy adaet to tig
_ Chout OMY TNeidnt £€ Mltepn d& ruse etc. J
BX) Theres NO Proo® That 2 cllegedly Lied o@ al Itgecilyy acute # Cyin
beat ~ oF The ARLSS iNade _ Theres KRYD Audio| visueed pecentiry
rcobroe Me GMegedly Admethee, 43 Lying Nor is There Lanta Shaders

Proof That Contans ar, |, AS
4 GNA Lorttre an Stgnetwe Veaity iA DeRrdot-steenyp
false Statemeny eceye-e did wer Gy ire @ Meat The inci NS of ARY SE,

, Bape ——

ON tel 4 or lolie | ic Deleadent WEIS oe Babh sie Did iIsfenuad Me obpeut
Tle wordeat of Sex abuse, x filed 4gG1NSt beRadent Mihal oor 2D BM hing
hors Pole Sexvishly abused ME ini deta’) Thea hepfrased eat iN end
vETUly QA and ok} G Sommer %. olG. ... deferndor's VB wever
[Ueshone) me abet The meiden- of suly 24, 9014 aTuly 36,2014 Tet

INveliwd Threats Ru Sefrdent Ritchey to obuse Me Mok did Defends
a INTO me SBert The ZIMA itcidentt boause be Lesnt CSS gnital
INVESH pA re DeFadat Raph st PASS Ages Cueshpuedl me, IN Seo b-OChiba, 2014 aebcat

Slind ton Hh leew Deiere fi fic ir sc cutaly pterls:

— u
36) ON September 3, Qold ,L was culled “ue to Security Rept bu BeFiudant
Benticld Goins eXorted in bondoc dts (Belt whe quesfoud me shout allegedt

ft . + iN Pacte+" ne lnecnd Rumors ofram Conf dented s
ees | a React oF Arsh Ame & cama bute d by Myhal @ but didar Protect Me, Cer it henpew Souree

 

 
Case 3:21-cv-01246-MEM-DB Document 1_ Filed Oe fy 40° 13 of 26
87 Ddendon'r Renwe ld slakd Thar Wis WrotMants }d vA at x hed
& SelF Hemben Reme Kathe Delicahy ft Scr ComMPh) int Rocke + ond

ee a, Ak wh
had Sexuqh deahrus oh Entre chONS LOI Aer Gad OF ee ey os atte .

Siler Rysish ney LP wWkauiewd sith, Defender Berhé@/d on 4/3/14 }, Defenders

Miah called Beakelds offic Plon and Said Sle weeded fo see ME
Is hea fee,

 

 

 

BD on Sepkyber 3, B0i4 rz was hand cued] Rel+eh yh West into Defender

Mibed offte, Second) Deok antenviad Room, She queshoned ME aber) The
Demet Hussy Delendar Rerte ld quesbony re Chast

® UO) Bearden Mihal Shaled Yel Sha was Mad /discannented at ma
COMBE She Felt gealars Ord Some ore iit seas omohonelly
The she heard hed Lt LAIAS Semialiy dea hy sitll anothe Raat?
DEF member (Wy Rumors) Sha Sakd thet Shei bas Sup pebed te
Be. the Only WOMAN 2. LUAS Cllowdd to Be Sedugl Wil "at Hits
Dee Sta admired hat She cucnted & Senius personal uidmete

Relohanshd Commied wit, Me alto Ske heard that FP Reported
Wer Be ABUSE cleat Suby WI4 WoAt «

Ww Dekendorse Mihal cach er hombey Relicat “Use b ome deal ey /72
Bath CTW IN Sexual Cas IN PASH They LIAS Risexura Lott. a
+o Male & Reales dng Cacle one ana ne J oT oAvectel

— ~

G2 AC hen Gueshonsed R. Bekendew- Mubed| ON Seaicmbee SOOIQ i OF omiaan oR
EVening » DeRndact Mihol moved. Closer to Mt, Pulled hee Pants down
Crd Pulled ee GRR Purple Rashés down while T css Seadeel JIN hand-
CufFS) Belted She pat We% VEGING Grea IN My face Mouth telling me to
ss, Lide eak “oT did fon We in Ra, Moments oFieg Perform g
oRal Sey on hee Agconss Muy Consent poke pulled her Clothes UP Onl Moved
dawn Laren towends my Penis area, Sw Used \ner hands &

af ka Rutty Rubber GleveS ON , Pulled my Perwis Cut of muy Pays cel

Proceeded AS Thera She WAS Gpngte Perkin oral Sey on Me, She

Tha Pur @ Glove GR OVer may Demis 6d Bit my ONES Lait, hen-kett,
ee, VE VE Rorghluy Cer ‘ fr Ly. 4?
She Raked hen O AGUIY COusing Pains Screpes, Tn tned
+B Bull que reve Crary uk Sa Ted GC QRP oN Der is wil
Were Jeet ee Sha Ripped Hy SIN Slightly casing Jeet Prints, Poa ,
Rawses caf mv Penis, .

 

oem

 

   

 
Case 3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 14 of 26

(43) Ov SePremllney 3, DOIG ny BeRrdert miyhals fie alee Sle Bit My Penis,
Sun Pulled A Medal Sheep obfeet oud Placed rh fo Muy Penis Ns
bo cue’ to iF She ever again heae That 2 had Searle @ ling §
LoiTh esore, Brel sare besides her, > crrecl art int Paint discomfort,
L hurmed ao Sorur Putrn 6 Dens il Aue Pants onc atk mplea 72 Rant
OU og Room Qutar\from Wer Ske Aen het me iN BACK of My
Wead wit Cit ¢ Chose Pst op anothe, abject Len loed. E
Made rt ol Th Room ND Seeurtty Lobby CTR OCH cshere LAS
Yeling Wel? te others. GR and. L then Fil daw av had a Seizure

OS GReSul+ & Blow tothe head by DeRadint mihel AS 2 Went uneespensire
OC Udinreaedl MyLIE eto.

 

 

 

 

ae

@u) Medical Deer Wht ned ord ASSES Sed ME Gao ZL tunsS dekem FO INhomery as LC
RePorled Sexrral Gbisse by Defndeat Mihef ate L Came cut of Aost reictes
Stage aad Neshed Ore Dp mwults of So. Clothing ung Fresenved fore SX @ bies¢
Curda ice = ws Leb IN Infomony celle BO- 4D ranuetes ere to tehen

Gury cubs hysptad UMC Hearisbueg Piniathe Hesie tet .
(is) Prior to tuktn curt Beers Cqve around with Danee meal tuys, told Stace
T dost Hawk aH ye Goud Tdea to eect [Dank dry Thing Yeh, but Tey Steted

Thet it wont hoam Corder Preservensce iF 2 eat/onmik, Sorat Dewk LOY
clot, Lut CollecAtd rs CrANE

 

 

 

ae) A hospital on Seprember 3, WIG sane [se Ferensit Nursts eruly Hanes
ond OR Greer R. Sodtie as bere) hike wade-& Bfi4/)4, Coliected evi deme,
did Rape WwW} Suchs ad took PholoS of my TNIUres tubioh Welede Tle pusures
ON My Pewis which vuNs scred od Given T PSP. The Protas eee red eS
TNIUMES ISCRAPS, CUES deer, Marie Bite maekS GM my PENIS Clee: AN: OAL
Soke avd Paantl They Aocumented all Hosiprel feperts eft Dist barge papers,

6 dic) WAS Bead mahe's
eD fe hs Ne Set me ce endow role far ooy cle AS Ab SCR: heed vey
herpee3 oN ata ; Conspired to Ale false Bib cake Ma ui Ciaas Cores J
Charges case ash me, se labo fon Muy Gol tert honstsr Str we “*
Kuqngr Selena Mi hal We Sekt of Rinsybvona, cuMmber lene forty eit
ral , Gromescswiski, Bereld oc OTe Enders at Mespons: well.
AP) The Brat me De rdente Baoyee sess Capa Fo aitenuiew ne a i Eee Q he
Ctemphed whs A Conspureci Codse. ONS hs ie Sy wins at My Boe Log

_ DekeAdants Come fo eyctl/
Nine I Unicle cers ~ De ow ae 10!
Oss who pinta 2s fo Sect do Me IN rp offee ySor Reus od ing Fea |

 

 

 
Case 3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 15o0f26
Q) EE we tons Regu PSP Roope here to talk dome -<L Was deceived
| by Seeunshy Ree ceny Vekerdadks Who ywld Me het Mv had Wented Me
| iN hen ee agaw to Press isly Chu ME Ggaw.. atoie th ofhites | Who
Seigd Tuy Gir Yay) shavk The Seperation Behweens ead Mihel cic
to Seyately GLUs Ng me twrCe \ur Tey Shi ted tO Tye ae eae Ste

. aT cil
hee, TAI OM EVaNiceS chyuat 44 iNecaleat ay Mgwat Mihai Slarkd ais{t4 ond ended aun

(50) When Arnel nienvicewed PSP Delendetr Reg ascswish) iINMeg AR ds
to te cles oF Sewial Gsuslt Ble againsr dihel, his rend. Herold
Me Wak T udts Yok nitrate of Being INvshgete o2 UNE? ARRAS on GAly-
Msgs The woture cs he Neuer erent Read Me 4 MiRanda WERMn he
hate Sigh & Cind &S he Slated 5 CoNSeNHoR ham to Invesh gre The
Sexual abuse mcdnt o ashi, He cvertially inrkruient) me wil aas auido
TORE Recoadee Present ad Said he Use tage Neconcker Jo Bo Back 4o what
PE Stud, incase for ete Sometbhag Int 13 RePords, be Last it 4s a
/ he get o W 4 Ly irded Pr@a ATM«GgapONS
to) 40 Remember . Poe wderent expert DOC Miscerducts o@ UNION in Poccilts ,

] . NSeenduak of pi
‘ Crlutn weredes who eceite Such Mce | seit
Soe aes Chemie lily Charges 2a vy houeum F wns falsely Cherg-2

oP

Gil) Fr Una Garth ow fiid Pebicark Bronesesusshy PSP Tecopere The”
lode taut & TWerdontsy A Sexuad Ghuse spechically The Talia weideh,
Woveure ne, Conse.red vu ith Delirdort mihel 7 his finend fo fle &lre Cine) .
Clanges Ceci Ns me ins te liaboa. The minal Charges slated ats allegedly
Aled Lalse unfounded Prea Sox abuse qh-egcrons aeycssi Hihee| ord That =
ExPoged Penis fo hee od That & Gme RUE anfiaraton) % Te pooper,
ord othe, & | code st adyts

TAS Now Ass TUly aN bees

Warges -..° Son'6 Misdemecnors of Criminal ots Grace Blscly charged
Gd Dekerdant Brauescgun gir oc) OTS ISEPOKSOS x
Bled Malicus Neteliatey emimivel charges OgGins ME IN malf 2000, WAS
Gen | Seavecdt The Polite Compleat pfhdaurt &F use, AC am Zi
DeRrdonr Ritchey poluch Nevedted The charges alltged facts at Ba,
oF £5 000 Crs Secured ACcording TOT PARIS a WAS Unable te
Pose, Rall So Qemauntd Penidnig on The False Charges whelt
TNGCCer cde A oN CuStodyy » WAS NGomed Mortls leader Watthe

Charges WIkS UWL Drawn] SaOMigsed 1h Jude a Weigh geal No we Fftag

(3) 2 SubRcred extrere. GNI jSNess, Depression mentee ANGUS |, for
Several mons ays Rosultof Being Repeakediy Semel abused by
Deendants harrerged, Assaulted onl had Senions Chimwck False Thenges
RNdnue CyaNs ME, AS Result, T Lepected commel4ed SCP een Be cleres

evepied Suncide My Life [Freedom Lots ct USK Gon MonTls F Conmictecl of * %
6% Asien Monte & Moun tase Charges cyanse he, Or Rough T wry Neve?

| UUWWCOCENYS on Charges, WAS iNGomed
aes 0 Opie 08, te I es cons Agmusse Loith Pre sudice -

 

    
  
 

 

 

 

 
 

 

TIVE UE “WSR NI GALNId | | . ede tk TAT RIE rs Z

 

 

 

 

 

 

wy Be eo oe : . I of ‘ \ . susod / 279: dd /Aa
Cror gd | —— wma gw cor SP
: oe (yg pemtou: SS TMISUIO mines - oa ane Su PSE Me

I ‘Saxe[duod TETIYE sinyeueid pSsxoorg YIM wYyAYX snUTS Sat > “SL _ SHU Z6E / PEE. F1LO/ 18

; Co ° . ‘UOTYezPSIdssyyT — FszE ----, L> 06-. SHB , ‘ sad

¢ Cy . . SMOTPEPSIGISwUT ee d> . ° IS TNS8A JUusuetnseay

/ . oo - . ON AZIAGS
dag aH we fo SA1O°SEL ‘UT O9 ‘(HR6i/PO/O) SIBeA TE
mo, SID ‘O28ZiT INOW ‘HTISHOIWYZ SOZLOVH 3D
 

Case 3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 17 of 26

6s) T WAS found Not guilty v Te meliClass Rete hey camned cherges

Aled CLANS) HO dont B nonescs wish) cred orters PSP, ete
Cx CLaraes wr Lat Dawa UUsensve) co/Tt Prqudie. Fwxs told
| ; A : ust (NS.
__ That Thay moun, rade i Pass Poel nlerep, ROG 4 SS ee ONE
CH wrayrris to wicide at & FSM Sexual Cause , Defendant ihe) WRF
FN Nohee Wet rhled PREA cyansh her unshl a4 I'4 they she.
Reluaned WRK The Key} MORNING - Hower upon) nohee She wrote

“PG Lilse Malicaus Relyhatory MISConbue? BC IY) Report AGGISE ME
ANeg ing het a OxPebed het Beaicg to her aS during q\3iq iNytenur end.

She Sku daked Tho Repoot allege A Lwxs Wwetdens on 93]i4 jrslen reqlly

She arc It ots A[Yfiq. All DeBndonts Corhse to conspire to Mle false seditious
Retahatory Cemnerl

@ Charges agains Me dt hove un emplagees/euplagers Couorktes Mrercis

On - mle Lelse Mole ees CRaminked Cleon S onset
VS POC Policy BBCADM Bol Sechou DL pusconuer Policy Stedee
a Misconduct Ueorts Shel! be LWrit4ens ood Sen Uecd SGME
OF nse dante conden.

Vaile in TNARMany Cell ws Medical DEQ 6N q(3\iq UPON Ce tue aM
hosprled UOMC PikiNecle Heeesbueg , Z Shell hee been Served

The,
MiSContuck iF i Cs restly aren oN F3}\4. Heyer LUAS oF
Seaweed aol wext dey in

DU E Mock ay 4h. MA Due Process
WAS Aclaked a ond haved The Tose oF MISNduct corte /[Sawe
cr Wearing bur HEX Stl) urd Me gut ie Vege lly oo) Sanchonn
mete YSZ OO Buys DC = aonrsccuhie Stmtus wihiel. cused me
40 Nok be alle tn be INKwuad 7? Rerdle by heer4 until months
Lobe ese Result of More DC Sdats Dre, Mire Doo
TNMdt$ IN RHUL DT oN DC SMHS: .
. 1% LAs outside OY PANTS on)
huh 1S rue Meek Wg PAIS WAS 0 . :
‘ala\ia pur however © aoe Cx POSE mY on ren ated
DeBndoat Mikal pulled MY RENIS our Us Matt My Consent «,

 

 

 

 

ni Bel Car bere Siete oF Peniissyl vosig ) re) Othe rs
spon ee “ ni ‘ Teil bye oo ENSUES Sey Secae wh) CE
NmedeS as Sufenvised alls he ore wn ; tC athe 4
had wohce we we) eotally fees bo one Pre Of tndents Mi
Sexual PLusical cssoulhe Rstealrcctor Be whe bab didar Protect Me
Leal We Re eons o& Lxcesgiie Sorce pecceulS ‘ A & va
co Ne ene ea Rae ee Bae me
HNOrE, The COMMU sacechons Theat a cecal ENSUES GS descr bed

 
Case 3:21-cv-01246-MEM-DB Document 1 Filed 07/08/21 Page 18 of 26

When Delerda nts “> “Really Mikal ord, BR wescsunsk) found out + heeft
he Cale Chu Mr atc clerge They consprced | ® fle egeomsh ME, LUAS Cueshe
digergsed JWALDRUWN Ge KNevd Het le Chacges Ubuld hkely be digan seed ,
+e; Contrauec bo Conspire. to Set Me UP sto file More charges MB% iN)
cel hhcabont by Sabetrong Conscih catia My aaiging US Mail, boldiry i+ Cel
Pen ORAR My SlCurty ofKeers Wallace ete to lnaress Me Coil Planned
Trrkwhonal URINGAlYSiT Reguremot Bo Me 10 mae ee Sane te apt
Repeatedly so They Culd Pour onto Maul Ot C Gok Sy Lie hi
1 Send ouk URINE ay in the Maid Spenns EtC So Huy could ole Se
CRiomnial Carats Against Me of “Aggreveked Hervessient big Prisover
Tovgl Lata) oF US Mail 5 nd Thuy cldemp to Obtern DNA i
Set me up such ay on €)3) [94 co) other cates all wn CON nung
Dalen of ComPracy 4d Ble maliciaas Che Cemivel clays ogee
mx oburt Clans, Gent Peo lt eSecinet any aes
: mas to Presenve Camera Poatage Videotapes Mey Gear
62) The tack ~elled ORION comeras on the Unit & Block’
anc ON other Places Lohere DZ WAS errher sexual } Pluyscadly
Ciuged ch by all Menthone) chFerderta 18 co dext Book Ckomple *
deliberate Gh iNdMerevce « There WaS Cameras isiel led Coe
angled iN We GRea oF EA00T ce on liq ack IN Security Dept
hallvaays, Lobby od Mihals offce oN botl nmes She semally Chased!
Me Suck ns Sly WIG ond Sepiemler 3 2014 henselae hyaing
ip ran OHethund thet These Cameras cant Record, Tu ore There
sus Pare clont aad 4 cad B Make, it Cook Like : wn 1
tot PA Stole Lew ant Recenal Law Thad Prssee years peer | &
Wage Require cll PA dye Pawns to bere Suthecér™ iseeun Lyf oll "
Comercs install en in Places UNIS for Ses y C thy oy deat
Shall 2 TnNmyteS. Howwer at Vese Ares Qe P iN i 7
INS GURSDON , There Luns Comers misteled b view reas bat
The me pas d ido Regord ord all deRandents& ees , sponds me
Knew of PROR I The wweadents occuring $9 They Ml aL ie
oF The fact Thy catld do ilegyd acts achGe ad They S o haere
Knew when The oncident 6Ccurrecl but sit Fatled 3B ensure, con eres
Record aPienucads o& a Rosul+ Tle cleleacats wie o, cee
me fram Ian, cro) RSI OF addacks Gad WAS deli tN ! rot
dey Mid Seley Labich hesutko iN Phy sical psyelolog cally EMODING! TNIUrICS

. a apres eevee lraudbeld Audielusue | coset:
orily econchug cree ns even h cbs cxgen LB Cudedd .

  
     

    
 

 

 
\ Case 3:21-cv-01246-MEMOUHOAMent 1 Filed 07/0 .
/2
@) EM BvD ahonent 1 Fos OFA fied BSI

on cheeli toe of Li evetleble keme
Plawht Paucweli Full extausted 4 lf D ond) Ut teal 2x Laushew

ast qus De “a Thay AChons, He verbert
CLAMS against alt Dele Adonis wh Tis PCA 2 nu pen mittee) el lovee, Neguutd ,

Bling of Request shOS, GLUAKAS Go apperlecl AS O fea
He es ri Aas {5 Du loushal el wets Theesgl Qnreuannce,

Mowed tLe Poliags Ce
Suskm DBCADM Bot, Policy, REA sanigl BARUSC-Retedl ator) fleport-g peed BC monsooe ;
ASuse Policy BoADM O01 ) Use £ force Policyyeta He Went Hyreeagl Re OBat System

County SYSkH ed Stele Syste Filly ceLqusied HES qrevrnas Qafi least tons
Ponses ,

  

 

 

eked T, ah tnd & SYySHMS ef Res
__ des é So ee appealed ih ale 60 Threetgl é d i Le Go 1s Relilldgedl mee-porated,
ee ak Chain Co ee ane eng)
} : AOE tite. cu .
Leg ON #63 45 HS eee vol et eoeiod b

et) Fendont Mi \ viclated Ql guenduevt of US. consbhadion fadurt ty Protect
Ne pent Per sewalty assarilhag ABUSN4 ME QB, Exlessi ve fone. om Ror,

Haas Meshend ws frot stehon Gr of COnplant oe neil polos
efalrannr Against Ae mitt Patteans

, eat bang] Urlated Ish amended 09
Dee fale sexual cluse EXCESSIVE FOrCe, Ascaue4s , miscondeets evel Ma helees Ae
3 Miscontucts

chaminal Clefyes _ Art bg arctag Fi
Citndeand DUE POTSS S
6) Deferdenr HS vas crandert Psp -ieecgen varhake 8 file Mao’ proceccchon
iN Laney coca Me in ete Liarhonl 1" PEED Compleaats Flee) agent hen.
Pale Cawminal Charges agansh hE IN e ale a ae
EX penton Berens Mikal violated Stale law of 77 vewrg A
Rattery SOR Te Wio wHArces Ske ghyscally sepuel esseul! kd Me -
rn ‘ ; a : Th o jnee
+ mi ARM SHRONL Rrichen Rivera alt v} \ebecl Bl amen }
@ mune oo sede whe N my vada frets 2 is gel sural / et ant
Lends bd So wwcereamond im ye
Me oe Nay Gites Bandon aed, esS$ Lorce_ w foHbews 3 shud
ABuse~ er laled Istana tidrat
~ pare , AQMSIeK isla LS
sa Tap ig rearing ce, ie
POHION OE on Cai Deause Pred conplats ert | |
Bekendont TROTAN: Rikcliy, @Uere AR MSIONY yrdlaked side & Pevnsy YNta
beng delisercte -

Low Assault % Betteau tag descr loed Se wr .
rpreated ¥* S} laud by
aN) A\ Do@adantsS Val j\akecs Pam Thad- Tle. Camere3 insta llecl int The.
S occledl clued at cont worror Record

Unik 08 Locators whet I OMS £ NO Mecondng meres but Leslee! te Cretee--

ested Ienieud of TU Panerce Policy oy | deni Good cl Wwe THertlee
Mm enw by a esse ere ee ECaleu * Prottep Me.

_— \. | av : ute th, of PA Laurel Haan.

pera 1 Raguescquuise Cam bilend currhy, Comedies yu 4
Berke ld , Comber ay Sney ees Lbi& ail Lieleled my Dut Process Onda AT arsend ey
, ecorr Vory Sularechag me FO Malicious Prosecurors else Imanisov-

ris me of” °
. cerns ful Restraint’ is ceeded Colich cle Oolated

 mank Unlan ; ;
Nee Laut uncawtul Mestrant, Fe lok pupa somat, Aaa liciais Prastcohens,
Aare FS pay SEPAY [Ric oF Geauia,

Roache Udaked Bh 6 ptt owl lotrede, wd Recen
G SStat ‘eu ake 3 chedt cad KNta} 2 WAS Bein okcau Hed By trha), Dizechws Listed intecon ds
te carly Be Sten By Male staff -

 

 

 

  
       

      
 

a tn

   
 
 

  
   

 

 

 

   

 

 

 

 
 
   
   

   

 

 
Case 3:21-cv-01246/MEM-DB Document 1 Filed GuSw26s wAYél20 of 2e/ 1a oS PS

 

i. Ar-SECF RS
! a ; STE
tad Boas ere , ao pty if, ‘AY
nO Pepa

    

i
\
i ho

COMMONWEALTH OF PENNSYLVANIA 1
|

|

 

 

EN ee DEPARTMENT OF CORRECTIONS
SLIP VE
1. REQUISITIONING INMATE fz Ringel Cpa (ell CFE]

 

DOC NUMBER NAME (PRINT) LOCATION DAT

LHWW2S 10 Lomnvatk comucheh PC-AWT] Qf aoldeai
2. ITEMS TO BE CHARGED TO MY ACCOUNT 2 20! Dyn,

| 5 Thenkyer Viet au ll plete exerderlet Rigged dae)?
oo >! CCS. Clecliet capcom Ae SIaAAFt |
| of funiels ba fostage W Mert ft,
Nel op¢ full of Daceyrerts FoARAC. |
NOt Garevasce CHpeelS Corn,
ww” , mye.
OME CAMS SAO BOs POW eect
JAND (opel lege Postage - |

 

 

 

 

 

 

 

eNvE lit Qot a Ga sCurnce Appeal EGBES
oan wilall assacicled Nectuerd
TO: Rv ow iw . Oplimests Cann alee
SOL fr. (GAB ee TORQ 14
L9De Terbrology Parl ae 13 4
Metlameshurg PO ITGSO nb asseercte doce, fer
. . OPNLINE: Porgrpeet ye Gh: :
| % Meese deduct LOL Serud Me Cosa CoP, . WoT?
| CE CHSLGL wd tect cost 20 - |
ze Pustege cyte of mailing ere | \ bie)

GS Opy & Front eave loge |
Kadreived @ SCTGA | - 7
Thostict’ C @ aA
3. INMATES SIGHATORE | 4, OFFICIALAPPROVAL

a fe : a
5. BUSINESS OFFICE’S SPACE

CHARGE ENTERED | DA A BOOKKEEPER ~
Ls 20 | Z/2SAl
7

 

 

 

 

 

 

 

 

 

/
4 AU DeeAdoA LEO 1B MENGE rdorypeacwedlo gmecherhgeh Gap lantete
Urolateh Ask arendeart of US Coushtehon by SubTechrg me tes
Reterlredory Malicicus Drosecuten else Cuma! Charges ae fettran of -
Redo ator bxcossive-toree & Sovucd assaults Knaos Z didnt Comet avy Cue GR

__tidns Cisitte Provaice. Dekadents \Weagl se & ABrceS, EXC Dr Ha‘ Roast on Cebese to Faller oRders .

G5) Plante Presenur- Roseave Ms Malar de Rese cddtcued cr OTN Lege .
Cloris under Fedencel | Sede Cord , clarms nick Currently Listed This Seebou

ecpeclly Cle courts Guld Read Het plant Steted any other
Blausn Clam fectually Supported Lee eshtynent da Rebe desprte PleaarhtFs
Cantusen on Teeny of gcd autfilanes Ot Sintutes to cite op Roo >

Sentence Steuchury ay SNY Pix ALC AMA clams courts Cadld Read @ lawht adeguctyd

Shaltd 02 16 tyny fo Shete Lait, Supportive facts . Equal aguts Protetes cleus
ins Faisdluy charted for altgedly Fling Bile. PlCG Ste MBuM Beports ded SNAECerne EXPAT. OT Wi mates

Reliel Devanded | Qeques!- Bra these to

° : wt pee 2 They

Pdidnt BY Rls aepr

 

TREAD CSU tty Sa»

AN Kword & Appcoencte- CMouMt o& CompensAory Dabirges Punibve
Bomages Nomi Nes Daagnages acgaws~ Cet defer dent Dorn! [sveelly :
(T) “TR ; Reruest all Relevant Guarani Canees ootnags of ¢ A iserdenrs: aueshen aS
onl Bu SURLY ( reseauad cy evidiite 49 SE Pere” ‘ Decinnigbictercel Ppenseoe
1%) be 00 000. ConParsatory Damngss foled From /Agens: Defendant Aha]
(Theee hundred Voassend dellers> 4 Mi Led

$ 300,000 par bve Damages total tom /nget
| ree und ced Abeisend dollar J .
DeBadert TROTAN y

. . ‘ye Call, Biweatr®
& 100,000 Compenssetory Drennges Fran] Man AT” uty [several
D ekentart Rivera, Deftudent Drichey, Befendint AWM SONY Cone Lee Thawed deen)

t \ Oo 0D Ley RINT cle magé ybram Aganst bot 7 DER Nent as ces cred © bevt LA
t a HAs OG She! {
(one Haadred Jlousend I eas’) Tojutt

ost Defender

   
  

yl sverelly.

& 50,000 Compensatory Damngis agar bath otter AS be Radets Zoinstly oa

CAE hy Thateend cblons
i aganse each other U sled deBrdent oontly [Sevest,

| & $0,000 & Deoantyes
(eety Terserkd dcllans) | | a
ca hiis fevor Trot dPRnckats ideled bis Federcd

Decloriton, Rl Tudgenet 0! ag
Groh Sap ON Tes) Rights 6& US Crphhitenrt .
(85) 475,000 ash fore PGN A sullea nig(zntenbonsh auShoho & eMohoudl Dishaas\
(36) bo<oaD Bo Te Mahcms Procecivhon ,fel8e IM parsommert, Utrlawtic,
BD All Retsoncble Court ComtS, f lin Eres, Lasher * lung] Urhgehan expen S ArniBrerey J

Devens And $950,000 o% MoRe CHANEY Pres.

  
    
 

   

, . She ‘clely andoR Parole

\ \ . maencar CEE aichorse fom custedu nme deatel a x Reo

Be) TUsunchat Prk poked or tts & ooo force. Boxed Coy Soe lictad PrOSeuhyn cinch
ond Coo ‘ C e PIX Ty Sa Rat Eee? era ee

Lert} Gqore pan : ero TI
CONsEIrceY el\ ele ndents JAGENc es ina Ene PHHIHT

$ : -

Ss ak peemed Neccésser | equeipeb
(34) rrsy| Ma oven etah the Corts Could [Uodld Gree rene Shai sen eee ‘
' . cand. Be Fi Ked pTMShaANed, mosntoned

IN Seema uty Dept 9 hfiees /UeB6y Cal Ub

a Oe
 

~ Case’3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 22 of 26

4
l

 Q0G4d

 

OSL Yd SmesrNy IZA}

Cpyved LGopnyray OCL |
5)020 bV/ :

prey

6 opment PLY? (WIS
Maney DINU

 

CPT pXMnD | -
hea jog]e 490

-ppypdiay — a . ,

CELL VP v9} 4 Biresiay99 48

sav

EGOLS. WI O4 ’
(JE -BIS |
OLE ap en)”

‘| a4 NHI AY OAnr |

DAG wang) 4UIWC

;

 
Case 3:21-cv-01246-MEM-DB Document1 Filed 07/08/21 Page 23 of 26

4

Ver’ ication (A fhidwvit/ Decteraten)
® +t LaMont Zamcktelt, verity - Swear thet the Slotements Meds in His
| Farsacixo Conploint ane tye _ Correct Grd adequate! accunate Fo the Best
oF my knowledge, understanding BelieF, ard son Rena ON oT under stewd +Hhyt
False statements, herein are Subsect to Penalty oP Peamury pursuatt to
ABUSCSITYG aid [B-Pa.c.s $4904

Respectiully Sulwrbhed by I sugpted by?

 

- LE LE ra a |
| Lamont Zoamichieti
farageaph * thesugh #24 Witte & 2a78)
Gio te Redleyed 4 sacoaporated Reo Mokychie arive
By temice bo this vemticabion ; abe CaleoeviVe PA \
als paregragh*A +ycouak *T Scr. Phoenix HI6

Excused on Duly 3, dag!

fey | schon) LanattZamichiell Vs Bebiytou Mal jzhal.,
SOHO ;
Peden Lawsuit

[tg page complaint

 

 
Seep pe ee

_ Case 3:21-cv- -01246- MEM-DB Document 1 Filed 07/98/21 Page 24 of 26

 

 

 

DC-441 PART X(A) a ,
Rev. 9/2009 COMMONWEALTH OF PENNSYLVANIA

 

INMATE REQUEST FOR
REPRESENTATION AND WITNESSES DEPARTMENT OF CORRECTIONS
BC Number Name | Facility a Date ¢ Number 3 as on Part 1

 

 

 

 

 

 

 

“You have been charged with a misconduct. You may request. assistance andlor witnegses to appear
at your hearing by comipléting the section(s) below. —

In order to have assistance or witriesses.at your hearing, you must complete this form and present all
copies to one of your housing officers no later than 9:00 a.m. the next day after you receive notice of
the misconduct.

 

Assistance: CO | do not request assistance .
C1 | request assistance by
(The. person requested must be willing to assist you)

 

S Witnesses: “You may réquest witnessés i in accord with DC-ADM 801. State the relevance and
importance of the testimony t the witness will give.

 

Ta eR —

ae

 

 

pee eS it inmates, DO NOT WRITE IN THIS SECTION
~|' 1, Name of Witness: No. _ Quarters _ For Use by Hearing Examiner .
> Why is this person's festimony relevant and d important? “Witness permitted? nm “Afnot, why'not? :
apes t Chest hat. eo AL
ss If Inmate . : . Witness permitted? if not, why not? :
2. Name of Witness: * No." Quarters. §
: Why is this person 'S testimony relevant and important? 3
vy
5 lt Inmate “ ye Witness permitted? If not, why not?

3..Name of Witness: No. ©. Quarters -

-. Why is this person’s testimony relevant and important?

 

 

Inmate's Signature

 

This section to be completed by Housing Officer oniy

 

hours Hearing Examiner's Signature

Received completed form —_
Time Date

 

 

 

Housing Officer's Signature

 

 

 

 

- AWHITE-BC-15 YELLOW - Inmate's Copy to be Given After Action by Hearing Examiner PINK - Staff Member Reporting Misconduct
, GOLDENROD - Inmate Cited

      
 

DC-ADM 801, inmate Discipline Procedures Manual

Section 1 — Misconducts/Rule Violations
Issued: May 20,2015
_ Effective: July 2, 2015

   

EE oes

 
Case 3:21-cv-01246-MEM-DB Document 1 Filed 07/08/21 Page 25 of 26
TN The Udiled Shakes DAM Cou
OF The Fasteen isteach oF Persnsyflvens a
\LomonT Zanichrel - Civi\ Acton
Paint oe

Berubou Mi\na\ «ur Summons” 7

 

 

 

a i .
3 SAN j C 6 ARMSiNaNe Belo rey sxoye pla Osco
1 WAS LTR Y sonal ee gel ube
Li was ) Lt. Ri vee MBSE cas, gaat T°
Signed - ’

tye Lemdut Zoeaclve ly — Ph enayhht
ook aly 2, Bey

    
 

*WNélen See “We De Qdeahe Adchess
ONS +e Front of Cue A the
CPT AS Liked BQ Delecbade
tof Soved ak: $&-Comphut!

ee SF wv Bend
moll PA Vee

¥ AW Debindants Gre Sued) 1

Their ANd dee! SofReres

Cafecrhes *

& Nate Bromescsu Shy

UM -Bekaley Richey A
rete cf nnayania ~ Stote oF
ENNSY VGnkg ) Cum beled County »

 

 

 

LT. Beohat.
Bephat ___DeFendantg, | _Date: Tuy, |
SUMMONS ’ ¥ Faure to Comey cR Compl
WN Amel Mewnice WMelyevest fed
TO -" oS uu ’ DP di
The ahoye Named DeRaadands’ Fun rat il eh <Syan

. The Cong lant © Co: :

WOU Gre. hereby Sunmonad Gad Reg ured serve upon i
Plaush® Lemont Zomucheli an answer? do Complaint 02 Some. other mMoboay
OR Pleading | Sloug ere av he heaunigrt, Seaved Upon py a0) Gurts , Sucl,
ing ANSUAR,MEHON Shall be Prouded 4o Plexb Uaithiw QO"er "Bo" days
aF4eR Seavice of The Dowments from Clerk | THelye, Mneslals, ete

i< * endorse (her Attonaey © Wey hee nes
Clerk [Court Shall Senk douuments to Pes Mak « dekenton J firol Sembey (non Proves ea Bed
Lome Zemicweli oumate # Lia? 7o By Doc. ol Seave Pla wh :
-Phaeny . BmMunt conmunicahen PPA BOC
2S rm ah DRAWS Lemay A oN theeli walt #112 76
Vasco MOkyChW A a Pe vebsels is
Rae eek BOBO BSE ae

Covleag ville Pd (A426
 

Case 3:21-cv-01246-MEM-DB Do¢ument1 Filed 07/08/21 Page 26 of 26

Erase

sc- Penix

| Number + LUS QR TO

Name Lovonr ZAM chvel

| \Q00 Mokychic sete ty

C Collegeuille , PB. \G4 yo
C

Sent TUlyS , 2021

— Legal mal -
Grigonis

 

PA DEPARTMENT OF

CORRECTIONS
_ INMATE MAIL

neopost* —

07/06/2021

tesa 00 | .60

aye zip 19426
44225221 f

 

Ju -8 oH (Clerk of Courts
CAStERN Disin. CL Couat Ff Pennasyl vex iq

(0) Market Street Ron ®IC04 222
P\vadel pha PA \W06

Plot hap i dba bla:
